Citation Nr: 9928713	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  96-43 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
postoperative herniated disc of the lumbar spine with prior 
muscle strain of the lower back and degenerative joint 
disease (DJD), for the period of June 5, 1995 to January 10, 
1996.

2.  Entitlement to an evaluation in excess of 60 percent for 
postoperative herniated disc of the lumbar spine with prior 
muscle strain of the lower back and DJD, for the period of 
January 10, 1996 to January 22, 1996.

3.  Entitlement to an evaluation in excess of 10 percent for 
postoperative herniated disc of the lumbar spine with prior 
muscle strain of the lower back and DJD, for the period of 
April 1, 1996 to May 28, 1997.

4.  Entitlement to an evaluation in excess of 20 percent for 
postoperative herniated disc of the lumbar spine with prior 
muscle strain of the lower back and DJD, for the period of 
May 28, 1997 to September 26, 1997.

5.  Entitlement to an evaluation in excess of 60 percent for 
postoperative herniated disc of the lumbar spine with prior 
muscle strain of the lower back and DJD, from September 26, 
1997.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from October 1983 to June 
1987.  

Initially, the Board of Veterans' Appeals (Board) notes that 
the original claim on appeal sought a rating in excess of 10 
percent for the veteran's low back disability, effective from 
June 5, 1995.  Thereafter, a July 1996 rating decision 
provided a 60 percent rating for this disability from January 
10, 1996 to January 22, 1996, a temporary 100 percent 
evaluation for the period of January 23, 1996 to March 31, 
1996, and continued a 10 percent evaluation, effective from 
April 1, 1996.  Thereafter, a July 1997 rating decision 
increased the evaluation for this disability to 20 percent, 
effective from May 28, 1997, a December 1998 rating decision 
increased the evaluation to 40 percent, effective from 
September 26, 1997, and a February 1999 rating decision 
increased the rating for this disability to 60 percent, 
effective from September 26, 1997.  The veteran has continued 
the appeal.

The Board further notes that in view of the history of 
incremental increases during the pendency of the claim on 
appeal, it has been necessary to identify and address 
additional issues in connection with the issue of entitlement 
to an increased evaluation for the veteran's low back 
disability.

The Board also notes that the regional office (RO) has 
carried out the development that was requested by the Board's 
remand of September 1997 to the extent possible, and that 
further remand of the issue on appeal is not warranted.

Finally, the Board observes that a July 1999 rating decision 
recently granted a total disability rating based on 
individual unemployability, effective from April 9, 1998.  
This issue has not been developed for appellate review. 


FINDINGS OF FACT

1.  For the period of June 5, 1995 to November 15, 1995, the 
veteran's low back disability was manifested by symptoms in 
an unexceptional disability picture that were productive of 
moderate but not severe or pronounced impairment.

2.  For the period of November 15, 1995 to January 10, 1996, 
the veteran's low back disability was manifested by symptoms 
in an unexceptional disability picture that more nearly 
approximated pronounced impairment.

3.  For the period of January 10, 1996 to January 22, 1996, 
the veteran's low back disability was manifested by symptoms 
in an unexceptional disability picture that were productive 
of impairment that did not warrant an evaluation in excess of 
the highest schedular rating for intervertebral disc 
syndrome.  

4.  For the period of April 1, 1996 to May 28, 1997, the 
veteran's low back disability was manifested by symptoms in 
an unexceptional disability picture that were not productive 
of more than characteristic pain on motion, slight limitation 
of motion of the lumbar spine, or mild intervertebral disc 
syndrome.

5.  For the period of May 28, 1997 to September 26, 1997, the 
veteran's low back disability was manifested by symptoms in 
an unexceptional disability picture that were productive of 
severe but not pronounced impairment.

6.  Since September 26, 1997, the veteran's low back 
disability has been manifested by symptoms in an 
unexceptional disability picture that were productive of 
impairment that did not warrant an evaluation in excess of 
the highest schedular rating for intervertebral disc 
syndrome.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 20 percent, 
but not higher, for the veteran's low back disability for the 
period of June 5, 1995 to November 15, 1995, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5285, 5286, 5289, 5292, 5293, 5295 (1998).

2.  The schedular criteria for an evaluation of 60 percent, 
but not higher, for the veteran's low back disability for the 
period of November 15, 1995 to January 10, 1996, have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5285, 
5286, 5289, 5292, 5293, 5295.

3.  The schedular criteria for an evaluation in excess of 60 
percent for the veteran's low back disability for the period 
of January 10, 1996 to January 22, 1996, have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5285, 5286, 
5289, 5292, 5293, 5295.

4.  The schedular criteria for an evaluation in excess of 10 
percent for the veteran's low back disability for the period 
of April 1, 1996 to May 28, 1997, have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5285, 5286, 
5289, 5292, 5293, 5295.

5.  The schedular criteria for an evaluation of 40 percent, 
but not higher, for the veteran's low back disability for the 
period of May 28, 1997 to September 26, 1997, have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5285, 5286, 
5289, 5292, 5293, 5295.

6.  The schedular criteria for an evaluation in excess of 60 
percent for the veteran's low back disability from September 
26, 1997, have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5285, 5286, 5289, 5292, 5293, 5295.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Evaluation in Excess of 10 percent for 
the Veteran's Low Back Disability for the Period of June 5, 
1995 to January 10, 1996

Background

The Board notes that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board further notes 
that the development addressed in the Board's remand of 
September 1997 has been completed to the extent possible, and 
that this claim, and all issues related thereto, are ready 
for appellate consideration.

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Degenerative arthritis, including post-traumatic arthritis, 
which is established by X-ray findings will be rated based on 
limitation of motion of the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

Although the veteran's low back disability is currently 
evaluated at 60 percent as pronounced intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
the period of June 5, 1995 to January 10, 1996, the veteran's 
disability is rated as 10 percent disabling.  Under 
Diagnostic Code 5293, a 10 percent evaluation is assigned for 
mild intervertebral disc syndrome, a 20 percent evaluation is 
assigned for moderate intervertebral disc syndrome with 
recurring attacks, a 40 percent evaluation is assigned for 
severe disc syndrome with recurring attacks with intermittent 
relief, and a 60 percent evaluation is assigned for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  Where there are slight symptoms only, a 
noncompensable evaluation is provided.  Where there is 
characteristic pain on motion, a 10 percent evaluation is 
provided.  Where there are muscle spasms on extreme forward 
bending, with loss of lateral motion unilaterally in a 
standing position, a 20 percent evaluation is provided.  
Where there are severe symptoms with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a 40 percent 
evaluation is provided.

The appellant's low back disorder can also be evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5292, which provides for 
the evaluation of limitation of motion of the lumbar spine.  
Where limitation of motion is slight, a 10 percent evaluation 
is provided.  Where limitation of motion is moderate, an 
evaluation of 20 percent is provided.  When limitation of 
motion is severe, an evaluation of 40 percent is provided.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.

Additionally, the Board acknowledges that the service-
connected disability includes a disability that is normally, 
in the absence of degenerative disc disease, rated based on 
limited range of motion, that is, DJD. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  A 40 percent evaluation is the 
maximum rating provided for severe limitation of the lumbar 
spine under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 40 
percent evaluation is also the maximum rating provided under 
38 C.F.R. § 4.71a, Diagnostic Code 5295 for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  However, in view of the 
fact that 40 percent is the maximum evaluation available 
under these Diagnostic Codes, once a 40 percent evaluation is 
assigned, these Codes would not afford the veteran an 
alternative basis for an increased evaluation.  It has been 
held that even when the Board erred in failing to consider 
functional loss due to pain, if it did so when the current 
rating was the maximum disability rating available for 
limitation of motion, remand was not appropriate.  Johnston 
v. Brown, 10 Vet. App. 80 (1997).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that where a 
Diagnostic Code is not predicated on limited range of motion 
alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998), 
with respect to pain, do not apply.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  However, General Counsel for the 
Department of Veterans Affairs (VA) has issued an opinion in 
which it was held that 38 C.F.R. § 4.71a, Diagnostic Code 
5293, intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, supra, 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under this Diagnostic Code.  
VAOPGCPREC 36-97 (Dec. 12, 1997).

This opinion further noted that in evaluating a veteran's 
disability under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, the 
rating schedule indicates that consideration must be given to 
38 C.F.R. §§ 4.40 and 4.45, notwithstanding the maximum 
rating available under a different Diagnostic Code.  Section 
4.14 of title 38, Code of Federal Regulations, states that 
the evaluation of the same disability or manifestation under 
various diagnoses is to be avoided.  See also VAOPGCPREC 23-
97, paragraph 3.  The Court has also indicated that the same 
symptomatology for a particular condition should not be 
evaluated under more than one Diagnostic Code.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Section 4.7 of title 
38, Code of Federal Regulations, states that, "[w]here there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating."

The above-noted General Counsel Opinions are binding on the 
Board which is constrained to follow their holdings.  
38 U.S.C.A. § 7104(c) (West 1991).

38 C.F.R. § 4.71a, Diagnostic Code 5285 applies to residuals 
of fracture of the vertebra and provides a 10 percent 
additional evaluation in cases with definite limited motion 
or muscle spasm and demonstrable deformity of a vertebral 
body.  As there is no competent medical evidence in the 
record of a demonstrable deformity of a vertebral body of the 
lumbar spine, the Board finds that this Diagnostic Code is 
not applicable to the veteran's low back disability.  
Clearly, there is no ankylosis of the lumbar spine, and thus, 
38 C.F.R. § 4.71a, Diagnostic Codes 5286 and 5289 are also 
not applicable.

A review of the history of the appellant's low back 
disability strain shows that service connection was granted 
with a 10 percent rating assigned by the RO in a September 
1987 rating decision, based on service medical records.  
Service medical records were found to show that in December 
1984, the veteran fell on his lower back/tailbone and 
sustained muscle strain.  Separation examination further 
revealed a diagnosis of chronic low back pain and that 
forward bending was limited to within four inches of the 
floor due to left low back pain.  

The veteran filed a claim for an evaluation in excess of 10 
percent for his low back disability on June 5, 1995.

VA spine examination in July 1995 revealed that the veteran 
reported injuring his left hip as a result of a fall in 
service in 1983 or 1984.  In the ensuing years, he had 
developed stiffness and tightness involving the left hip.  
The problem was more particularly on the right, and he found 
that he had difficulty bending over to tie his shoes.  The 
pain would also be worse with movement following inactivity 
and the veteran noticed that he limped.  Physical examination 
revealed limitation of range of motion of the lumbar spine 
with forward flexion limited to about 50 to 60 degrees.  The 
veteran's extension and lateral bending were within normal 
limits.  X-rays of the lumbar spine were interpreted to 
reveal some degenerative changes involving L5-S1 bilaterally 
with the right being worse than the left.  The impression was 
that his back showed only minimal degenerative changes 
involving the facet joints as described above.

A private X-ray of the lumbosacral spine from S. R. Medical 
Center, dated in October 1995, was interpreted to reveal no 
fracture or subluxation.  Minimal disc space narrowing at the 
L4-5 level was suspected, the facet joints appeared well-
preserved, and the impression was suspected minimal disc 
space narrowing at L4-5.

A magnetic resonance imaging (MRI) study of the lumbar spine 
from S. R. Medical Center, dated November 15, 1995, was 
interpreted to reveal a central annular tear at the L2-3 disc 
space, and mild spinal stenosis attributed to mild bulge, 
congenitally short pedicles, and very minimal facet 
hypertrophy.  At the L3-4 level, there was a very large disc 
herniation that protruded centrally and indented the thecal 
sac, displacing the nerve roots around the periphery of the 
lesion, causing very high-grade stenosis.  At the L4-5 level, 
there was a very large disc herniation that protruded to the 
left which caused a very large amount of mass effect upon the 
nerve root and indented the thecal sac, displacing it to the 
right.  At the L5/S1 level, there was a mild, diffuse bulge 
which was slightly right-sided.  The marrow signal within the 
vertebral bodies showed mild endplate change at L4/5.  The 
impression was annular tear at L2/3, central herniated 
nucleus pulposus (HNP) at L3/4, left HNP at L4/5, and bulge 
at L5/S1.

A private medical record from Dr. T. F., dated in December 
1995, reflects that the veteran complained of left lower 
abdominal pain and suprapubic pain radiating down into the 
left testicle.  The impression was increased high blood 
pressure and prostatitis.

A private medical record from Dr. T. F., dated January 10, 
1996, reflects that the veteran was referred to him at this 
time with a three month history of back and leg pain.  The 
veteran reportedly had some hip problems in the past that he 
related back to his military experience, however, he now 
reported back and left-sided leg pain in a typical radicular 
fashion over the previous several weeks.  The distribution of 
symptoms were mostly in the L5 root distribution, and a MRI 
was noted to clearly demonstrate a very large disc herniation 
at the L3-4 and L4-5 segments.  Given the veteran's failure 
to improve and obvious radiographic abnormality, the veteran 
had been referred to Dr. T. F. for evaluation.  The veteran 
reported weakness in the left leg and being able to walk 
upstairs only one step at a time.  It was noted that the 
veteran had classic symptoms of sciatica secondary to 
underlying disc herniation.

A VA spine examination from February 1996 revealed that the 
veteran denied having significant back pain at the time the 
examiner previously examined the veteran in July 1995.  It 
was further noted that in November 1995, the veteran 
reportedly developed mild back discomfort that became 
progressively worse and that after subsequently sneezing in 
December 1995, he experienced excruciating low back pain with 
pain radiating downward into his left leg which became 
rapidly associated with some numbness involving the lateral 
aspect of his left calf and foot.  The veteran reported 
difficulty moving around, standing and walking, and 
eventually was evaluated diagnostically and shown to have 
significant herniation and extrusion.


Analysis

The Board has reviewed the evidence pertinent to the period 
of June 5, 1995 to January 10, 1996, and notes that in order 
to assign an evaluation in excess of 10 percent for this 
period, there would have to be evidence of symptoms that were 
productive of more than characteristic pain on motion, slight 
limitation of motion of the lumbar spine, or mild 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, and 5295.  In that regard, while 
diagnostic examination does not evidence more than minimal 
disc narrowing until November 15, 1995, the Board notes that 
the July 1995 VA spine examiner did find significant 
limitation of motion the lumbar spine manifested by flexion 
between 50 and 60 degrees.  There were also subjective 
complaints of localized, but not radicular pain, in the low 
back on motion.  Therefore, for the period of June 5, 1995 to 
November 15, 1995, the Board finds that the diagnostic 
findings at that time together with the significant 
limitation of flexion and painful motion were productive of 
moderate limitation of motion warranting a 20 percent 
evaluation under Diagnostic Code 5292.  There is no showing 
of manifestations warranting a higher rating under Diagnostic 
Code 5295, such as listing of the whole spine, marked 
limitation of forward bending, loss of lateral motion with 
osteoarthritic changes, or abnormal mobility on forced 
motion.  There is also no showing of neurological 
manifestations that would warrant a rating under Diagnostic 
Code 5293 for intervertebral disc syndrome.  Thus, separate 
ratings under Codes 5293 and 5292 are not for consideration. 

The Board does not find that the record discloses the type of 
neurological symptoms during this period to support higher 
evaluations under Diagnostic Code 5293.  The Board has also 
considered that the veteran has DJD associated with his low 
back disability.  However, rating the veteran's disability on 
the basis of DJD would not result in an evaluation of higher 
than 20 percent for the period of June 5, 1995 to November 
15, 1995, inasmuch as DJD is rated based on limitation of 
motion, and no more than moderate limitation of motion of the 
lumbar spine is demonstrated.  Obviously, ankylosis is not 
shown.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5292. 

As for the period of November 15, 1995 to January 10, 1996, 
the Board notes that in November 15, 1995, a private MRI 
disclosed an annular tear, a central HNP at L3-4, a left HNP 
at L4-5, and bulge at L5-S1, and that as of January 10, 1996, 
the veteran complained of three months of back and leg pain.  
The statements of medical history provided at that time for 
treatment purposes are credible and show a marked change in 
symptoms from the date of the MRI.  Consequently, giving the 
veteran the benefit of the doubt, the Board finds that as a 
result of the more significant diagnostic findings, and the 
continuation of positive clinical findings which now included 
sciatica reportedly for several months prior to January 10, 
1996, the Board finds that the veteran's symptoms more nearly 
approximated pronounced intervertebral syndrome for the 
period of November 15, 1995 to January 10, 1996, and that the 
highest rating of 60 percent under Diagnostic Code 5293 for 
the veteran's low back disability during this period was and 
is warranted.  38 C.F.R. § 4.7.

Once again, the Board notes that a higher or separate rating 
for the veteran's DJD or neurological symptoms is not 
warranted for the same reasons discussed above.  The 60 
percent evaluation contemplates both limitation of motion and 
the neurological findings, and absent consideration of the 
limitation of motion, there would be no basis for a 60 
percent evaluation under Diagnostic Code 5293. 

As to the entire period of June 5, 1995 to January 10, 1996, 
the Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, however, while the Board does not 
doubt the presence of pain during this period, the Board 
finds the veteran's low back pain to be anticipated and 
compensated within the parameters of Diagnostic Code 5292 up 
to November 15, 1995, and Diagnostic Code 5293 from and after 
that date, and the evaluations assigned by this decision. 

The Board also finds that a higher rating was not appropriate 
for the period of June 5, 1995, to January 10, 1996, under 
38 C.F.R. § 3.321.  As to the disability picture presented at 
that time, the Board can not conclude that the disability 
picture was so unusual or exceptional, with such related 
factors as frequent hospitalization and marked interference 
with the veteran's employment, as to prevent the use of the 
regular rating criteria.  38 C.F.R. § 3.321.  Although the 
veteran's back condition during this period was evidenced by 
limitation of motion and leg pain, the record does not 
reflect any recent or frequent hospital care, and any 
interference in employment in this case is not beyond the 
average impairment of earning capacity contemplated by the 
regular rating criteria.  The Board finds that the 20 percent 
evaluation for the period of June 5, 1995 to November 15, 
1995, and the 60 percent evaluation for the period of 
November 15, 1995 to January 10, 1996, account for what is 
considered the average impairment of earning capacity for 
veterans with this type of disability.  In sum, the regular 
schedular criteria are shown to provide adequate compensation 
for the period of June 5, 1995 to January 10, 1996, and a 
higher rating on an extraschedular basis during this period 
is not warranted.


II.  Entitlement to an Evaluation in Excess of 60 percent for 
the Veteran's Low Back Disability for the Period of January 
10, 1996 to January 22, 1996.

Background

As was noted above, a January 10, 1996 private medical record 
from Dr. T. F. reflects that the veteran reported a three 
month history of back and leg pain and that the veteran had 
the classic symptoms of sciatica secondary to underlying disc 
herniation.  Physical examination revealed obvious weakness 
in ankle dorsiflexion with strength noted at no more than 30 
percent on the left compared to the right.  Contralateral 
straight leg raising was positive at 60 degrees, and straight 
leg raising on the left was positive at no more than 30 
degrees.  It was noted that the veteran was unable to heel 
walk and scans were interpreted to reveal a very large 
central disc herniation at L3-4 and a very large free 
fragment of disc material at the L4-5 segment on the left 
side.  The assessment was herniated lumbar disc at L3-4 and 
L4-5.  Dr. T. F. concluded that given the degree of weakness, 
surgery was in the veteran's best interests.

A private medical note from T. O. Associates, dated January 
11, 1996, reflects that the veteran was seen at this clinic 
and was scheduled for a lumbar laminectomy and discectomy at 
S. M.'s Hospital on January 23, 1996.  It was further noted 
that his return to work date was undetermined and that 
recovery time was projected to be from eight to twelve weeks.

A private operative report from S. M.'s Hospital, dated in 
January 1996, reveals that the veteran reported rather severe 
left-sided leg pain and weakness over the previous several 
months, and that imaging revealed a large disc at L3-4 and 
L4-5.  At this time, the veteran underwent a decompressive 
laminectomy at L3-4-5, and a discectomy at L3-4 and L4-5.

At the February 1996 VA spine examination, the examiner noted 
that in January 1996, the veteran underwent removal of 
herniated discs at several levels. 


Analysis

The Board has also reviewed the evidence pertinent to the 
period of January 10, 1996 to January 22, 1996, and notes 
that the veteran is already in receipt of the highest rating 
for a lumbar spine disability absent ankylosis, pursuant to 
Diagnostic Code 5293.  While the Board has again considered 
assignment of a higher or separate rating for the veteran's 
DJD and neurological findings, or a higher rating based on 
pain, the Board finds that none of these considerations would 
afford any higher evaluation.  As was noted above, a 40 
percent evaluation is the highest rating available for 
limitation of lumbar motion, and a separate rating for the 
veteran's neurological symptoms or DJD based on motion, would 
constitute pyramiding under 38 C.F.R. § 4.14.  In addition, 
the Board finds that the veteran's low back pain for this 
period was anticipated and compensated within the parameters 
of Diagnostic Code 5293 and the 60 percent evaluation.  
Therefore, the Board finds that the preponderance of the 
evidence is against a rating higher than 60 percent or a 
separate rating for nerve damage or DJD of the low back 
during the period of January 10, 1996 to January 22, 1996.

With respect to a higher rating based on 38 C.F.R. § 3.321, 
the Board again finds that the 60 percent evaluation for the 
period of January 10, 1996 to January 22, 1996 accounts for 
what is considered the average impairment of earning capacity 
for veterans with this type of disability.  In sum, the 
regular schedular criteria are shown to provide adequate 
compensation for the period of January 10, 1996 to January 
22, 1996, and a higher rating on an extraschedular basis 
during this period is not warranted.


III.  Entitlement to an Evaluation in Excess of 10 Percent 
for the Veteran's Low Back Disability for the Period of April 
1, 1996 to May 28, 1997

Background

At the February 1996 VA spine examination, the examiner noted 
that in January 1996, the veteran underwent removal of the 
herniated disc at several levels, and that while his back and 
leg pain had improved, he still limped and had numbness 
involving the lateral aspect of the left calf and dorsum of 
the left foot.  He had not yet returned to work since he had 
not recovered adequately from his surgery, although he was 
apparently scheduled to return to work within the next month.  
The impression was status post excision of two level disc 
herniation, L3-4 and L4-5, with symptoms which appeared to be 
associated with a cauda equina syndrome.  It was further 
noted that the veteran still had significant weakness 
involving the left lower extremity, especially in terms of 
the left ankle and foot dorsiflexions.  The examiner also 
indicated that he was anesthetic on the dorsum of his foot 
expanding nerve roots L5 and S1, and that there was some 
weakness in terms of forceful extension and flexion of the 
knee graded 4/5, in hamstrings and quads.  All of these 
findings were found to be compatible with radicular symptoms.

A private medical record from Dr. T. F., dated in August 
1996, reflects that the veteran's strength and dorsiflexion 
had improved a great deal, and that Dr. T. F. rated ankle 
dorsiflexion strength at about 70 percent of normal on the 
left side.  The veteran still was noted to have difficulty in 
heel walking and had some fasciculations in the leg, 
particularly with longer degrees of walking.  The doctor 
believed that this might be purely related to muscle fatigue.  
He further commented that the veteran was quite pleased, and 
that he did not believe that any specific treatment was 
warranted for such symptoms.

A May 28, 1997, VA spine examination revealed that since his 
back surgery, the veteran reportedly had had some relief of 
his symptoms.  He continued to find, however, that he was 
unable to do repetitive bending, lifting/pushing, or to 
sustain one position for any extended period of time because 
of pain in the back and left hip.  


Analysis

The Board has reviewed the evidence with respect to the 
period of April 1, 1996 to May 28, 1997, and notes that the 
only medical evidence of treatment during this period 
consists of the medical record of Dr. T. F., dated in August 
1996, which indicates that the veteran showed improvement 
with increased ankle dorsiflexion (noted to be 70 percent of 
full) and that the veteran was apparently quite pleased with 
his progress at that time.  The Board further notes, however, 
the veteran's reports of medical history taken immediately 
before and after the period in question which reveal that 
even though the veteran had experienced relief of symptoms as 
a result of his surgery, as of February 1996, he still 
reported radicular symptoms, and as of May 28, 1997, he 
reported pain after repetitive movement or after remaining in 
a stationary position for a long period of time.  As a 
consequence, it becomes apparent that the RO gave the veteran 
the benefit of the doubt, and found that despite the lack of 
significant symptoms in August 1996, his disability warranted 
a 10 percent evaluation for residual discomfort with certain 
activities.

In determining whether the veteran is entitled to an 
evaluation in excess of 10 percent during this period, as was 
noted earlier, Diagnostic Code 5295 provides a 20 percent 
evaluation for lumbosacral strain with muscle spasm on 
extreme forward bending, with loss of lateral motion 
unilaterally in a standing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 provides a 20 percent evaluation for 
limitation of motion of the lumbar spine which is moderate in 
degree.  

With respect to the veteran's DJD, evaluating the veteran's 
disability during this period under Diagnostic Codes 5003 or 
5010 would not afford any higher evaluation since DJD 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved (DC 5200 etc.), and the 
findings during this period were not reflective of motion 
limitation greater than slight.  In addition, since the 
veteran's radicular symptoms and discomfort on certain 
activity or movement served as the principal bases for his 
compensable evaluation during this period, a separate rating 
for his neurological symptoms or DJD of the low back would 
act to lower the rating for his remaining back disability, 
and thus would not achieve the result sought on appeal.

With respect to the veteran's symptoms of pain, the Board 
would further note that while it does not doubt the presence 
of pain, the Board finds that its severity during the period 
of April 1, 1996 to May 28, 1997, is not shown by this record 
to be productive of functional impairment of the quality or 
extent that would more nearly approximate the criteria for a 
20 percent evaluation under Diagnostic Code 5295 for 
lumbosacral strain with muscle spasm on extreme forward 
bending, with loss of lateral motion unilaterally in a 
standing position, or a 20 percent evaluation under 
Diagnostic Code 5292 for limitation of the lumbar spine which 
is moderate in degree.  38 C.F.R. §§ 4.7, Diagnostic Codes 
5292, 5295.  Similarly, the veteran's symptoms were also not 
reflective of recurring attacks of moderate intervertebral 
disc syndrome under Diagnostic Code 5293.  VA regulations 
require that a finding of dysfunction due to pain must be 
"supported by adequate pathology and evidenced by the 
visible behavior of the claimant...."  38 C.F.R. § 4.40.  See 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  For the 
period of April 1, 1996 to May 28, 1997, the record contains 
no confirmation objectively of "adequate pathology" of a 
degree of functional impairment beyond that accounted for by 
a 10 percent evaluation.  

Similarly, the veteran's symptoms during this period were not 
productive of the type of severe symptoms necessary for even 
higher evaluations under Diagnostic Codes 5292, 5293 and 
5295.  There is also no evidence of a tender or painful scar 
or of function limited as a result thereof so as to justify a 
separate rating under 38 C.F.R. § 4.118, Diagnostic Codes 
7804, 7805.  The weight of the evidence during this period is 
plainly against the assignment of a rating in excess of 10 
percent for the veteran's low back disability.

The Board has also considered a higher rating for this period 
under 38 C.F.R. § 3.321, and finds that following the initial 
months after the veteran's operation in January 1996, the 
veteran's disability was not manifested by symptoms that were 
so unusual or exceptional, with such related factors as 
frequent hospitalization and marked interference with the 
veteran's employment, as to prevent the use of the regular 
rating criteria.  38 C.F.R. § 3.321.


IV.  Entitlement to an Evaluation in Excess of 20 Percent for 
the Veteran's Low Back Disability for the period of March 28, 
1997 to September 26, 1997

Background

As was noted earlier, VA spine examination in May 28, 1997 
revealed that the veteran complained of increased symptoms 
with certain activities.  It was further noted that he worked 
as a food service supervisor at a correctional facility.  
Physical examination revealed that lumbar flexibility was 
markedly restricted with forward flexion limited to 40 
degrees, extension to neutral only, and inability to extend 
beyond this point.  There was a well-healed surgical scar.  
Lateral flexion was five degrees in both planes, and straight 
leg raising in the sitting position did not result in 
sciatica.  Straight leg raising in the supine position on the 
right side revealed that the leg was only able to go as far 
as 55 degrees.  On the left side, the veteran was unable to 
do a straight leg raise without his pelvis being lifted off 
the table.  

X-rays of the lumbar spine were interpreted to reveal 
postsurgical changes with decompression between L3 and L4.  
There was also loss of disc space height between L3 and L4.  

The impression was status post lumbar decompression with some 
persistent symptoms of left leg pain.  It was further noted 
that the veteran had some decreased flexibility involving his 
lumbar spine, but that his left hip flexibility was also bad 
due to avascular necrosis, and that therefore, his overall 
ability to flex and extend was markedly diminished.  It was 
also noted that the veteran walked with a very obvious 
Trendelenburg gait and that these conditions were not likely 
to improve.

At the veteran's hearing before a member of the Board in 
August 1997, the veteran testified that he worked as a food 
service supervisor in the Department of Corrections 
(transcript (T.) at p. 4).  The majority of the time, he was 
on his feet, moving around and walking, and at various times, 
he found it necessary to take a seat and give his back a rest 
(T. at p. 4).  When he awoke in the morning, he had to slowly 
loosen his back and left leg, and he indicated that he still 
experienced radiculopathy in the left leg and intermittent 
back pain (T. at pp. 5-6).  The pain in the left leg was in 
the back of the leg down to the ankle, which would tighten 
and turn (T. at p. 7).  There was also numbness on the top of 
the left foot (T. at pp. 7-8).  He had back surgery for a 
herniated disc on January 23, 1996, at which time the surgeon 
removed two or three discs (T. at pp. 8-9).  He had been told 
that he could considered additional surgery if he developed 
really serious pain (T. at p. 10).  He had his previous back 
surgery at S. M.'s Hospital in Richmond, Virginia (T. at p. 
11).  The veteran was currently wearing a back brace five 
days a week (T. at p. 13).  The veteran indicated that he was 
scheduled to have his back evaluated in September 1997 (T. at 
p. 14).  



Analysis

The Board has reviewed the evidence related to the period of 
May 28, 1997 to September 26, 1997, and notes that in order 
to assign an evaluation in excess of 20 percent for this 
period, there would have be evidence of symptoms that were 
productive of more than muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilaterally, in a 
standing position, moderate limitation of motion of the 
lumbar spine, or moderate intervertebral disc syndrome.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, and 5295.  In 
this respect, while the veteran reported relief from his back 
surgery of January 1996 and that his back pain was now 
intermittent in nature, the Board notes that May 1997 
examination noted remarkably restricted lumbar flexibility 
with forward flexion limited to only 40 degrees and an 
impression of persistent symptoms of left leg pain.  
Therefore, for the period of May 28, 1997 to September 26, 
1997, the Board finds that the persistent left leg symptoms 
and severe limitation of flexion evidenced severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief under Diagnostic Code 5293 and/or severe 
limitation of lumbar motion under Diagnostic Codes 5292 or 
5295, and that a 40 percent evaluation for the period of May 
28, 1997 to September 26, 1997 is warranted.  38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5292, 5293, and 5295.

The Board does not find that the record discloses the type of 
pronounced neurological symptoms during this period to 
support the highest evaluation of 60 percent under Diagnostic 
Code 5293.  The Board has also considered that the veteran 
has leg pain and DJD associated with his low back disability, 
however, as was noted previously, rating the veteran's 
disability on the basis of nerve damage or DJD would not 
result in an evaluation of higher than 40 percent for the 
period of May 28, 1997 to September 26, 1997, inasmuch as DJD 
is rated based on limitation of motion, and a 40 percent 
evaluation is the highest schedular rating available for 
lumbar spine limitation of motion, absent ankylosis (which is 
clearly not shown).  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5292.  In addition, the primary basis for the 
assignment of an increased evaluation during this period is 
due to the May 28, 1997 finding of leg pain and severe 
limitation of flexion, such that a separate rating for DJD or 
nerve damage would certainly result in a reduction of the 40 
percent evaluation currently assigned.  It is noted that the 
veteran is also service-connected for a left hip disability, 
and there is medical evidence which documents that this 
disability contributed significantly to restrict his 
activities during this period.  As was the case with the 
period of June to November 1995, a separate compensable 
rating for nerve damage or DJD of the lumbar spine during 
this period would clearly constitute pyramiding, if 
limitation of motion was considered for purposes of both 
ratings.  38 C.F.R. § 4.14.  

In addition, the Board has also considered the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59, however, while the Board 
again does not doubt the presence of pain during this period, 
the Board finds the veteran's low back pain to be anticipated 
and compensated within the parameters of Diagnostic Code 
5293, and the evaluations assigned by this decision. 

The Board has also considered a higher rating for this period 
under 38 C.F.R. § 3.321, and again finds that the veteran's 
disability was not manifested by symptoms that were so 
unusual or exceptional, with such related factors as frequent 
hospitalization and marked interference with the veteran's 
employment, as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321.


V.  Entitlement to an Evaluation in Excess of 60 Percent for 
the Veteran's Low Back Disability from September 26, 1997

Background

Private hospital records from G. M. Hospital, dated in 
September 1997, reflect that the veteran was admitted as a 
result of hurting his lower back.  Physician's notes from E. 
M. Associates dated in September and October 1997 reflect 
that the veteran was not to work as a result of a back 
injury.  

A private medical record from Dr. T. F., dated in October 
1997, discloses that he had not seen the veteran for a couple 
of years.  At this time, the veteran was noted to have 
mechanical problems of back pain secondary to a work related 
incident in which there was a sudden onset of back pain while 
lifting boxes.  The doctor indicated that there was a fair 
amount of muscular tightness and spasm without obvious 
neurological symptoms.  Physical examination revealed a lot 
of palpable discomfort across the low back.  The assessment 
included mechanical symptoms of back pain with known disc 
degeneration, and that these symptoms needed to be treated 
conservatively as they were largely muscular in nature.  A 
medical note from T. O. Associates, dated in October 1997, 
reflects that the veteran was not to work and was to be 
reevaluated in two weeks.  

Additional October 1997 medical records from Dr. T. F. 
reflect that the veteran was making slow progress in physical 
therapy and continued to have mostly mechanical symptoms of 
back pain without any obvious neurogenic component.  The plan 
was to have the veteran return to light duty at work, and a 
subsequent October 1997 note from T. O. Associates reflects 
that the veteran might return to work on October 27, 1997, 
restricted to light duty and no inmate contact.

Private hospital records from G. M. Hospital, dated in 
October 1997, indicate that the veteran was admitted as a 
result of severe back pain and left shin numbness.

An October 1997 spinal canal imaging study from S. M.'s 
Outpatient Center reveals an impression of degenerative disc 
disease at virtually all visualized levels except L1-2, 
Tarlov cyst at S2, some right disc protrusion at L5-S1, 
central disc protrusion/extrusion at L4-5 with some ventral 
left lateral scar tissue at L4-5, and spurring posterior to 
the right aspect of L4-5, which did cause some narrowing of 
the right intervertebral foramen at that level.

Private medical records from Dr. T. F. from November 1997 to 
January 1998, indicate that the veteran continued to be 
treated with conservative measures, but that he continued to 
be symptomatic.  An epidural cortisone injection was noted to 
have helped marginally, and it was also reported that the 
veteran had been involved in a minor car accident that tended 
to set him back.  In December 1997, the doctor reiterated 
that the veteran had a predominance of mechanical symptoms of 
back pain probably secondary to underlying degenerative 
change.  The veteran received an additional cortisone 
injection in January 1998.

May and November 1998 imaging reports from S. M.'s Hospital 
reflect a successful left lateral epidural steroid injections 
at L4-5.

A February 1999 VA spine examination revealed that the 
veteran reported his industrial injury which caused 
additional injury to his back.  Since then, he reported 
severe pain that began in the left side of his back, down the 
lateral aspect of his left leg, across the anterior thigh, 
and to the left calf.  It was associated with numbness and 
caused his toes to be forced into a dorsiflexed position with 
chronic fasciculations of the left calf.  The veteran 
reported the pain was worse with walking and prolonged 
sitting.  He further reported difficulty sleeping due to leg 
spasms and his left leg was noted to be weaker than his 
right.  The veteran noted that he had been helped on a short-
term basis by epidural injections, and that a nerve block had 
given him relief for approximately two weeks.  He had not yet 
been able to return to gainful employment and was taking 
several medications.

Physical examination revealed forward flexion to 30 degrees, 
and extension to neutral only.  Left and right lateral 
bending was to 10 degrees in both planes and the veteran was 
reportedly unable to bend further than this due to 
significant pain.  Deep tendon reflexes were 1+ at the 
patella and Achilles bilaterally, and there was no active 
dorsiflexion of the left ankle.  He also had no active 
dorsiflexion of the left toes.  There was no evidence of 
fasciculation involving the toes or his lateral calf.  There 
was weakness in terms of flexion and extension of the left 
knee and straight leg raising on the left resulted in 
complaints of low back pain.  X-rays of the lumbar spine 
revealed decompressive laminectomy especially in L4-5 and L5-
S1.  By all clinical indications, the veteran's physical 
findings were noted to be no different than in 1997.  He had 
complaints of persistent pain in the left leg and there was 
evidence to support chronic radiculopathy involving the L5 
nerve root.  Since the previous examination, he had now had a 
work injury which had taken him out of work, and he was now 
being managed and treated for chronic pain.

A private medical report from N. Associates, dated in 
February 1999, reflects that the veteran was referred to this 
provider for evaluation of his back pain.  The veteran 
reported that during the process of loading boxes onto a cart 
on September 26, 1997, one of the boxes fell on top of his 
back.  Since then, he reported increasing pain in his lower 
back and into his legs.  At this time, he indicated that he 
had no feeling on the top of his foot and described episodes 
of cramping in the toes and calves.  Repeated procedures to 
relieve pain had provided only short-term relief.  

It was noted that the veteran had undergone a repeat MRI in 
October 1997 which was interpreted to reveal degenerative 
disc disease at virtually all levels of the lumbar spine.  
There was also some right disc protrusion at L5/S1 and a 
central disc protrusion at L4/5 with some ventral left 
lateral scar tissue at L4/5.  This was found to be in 
distinction to an magnetic resonance scan that was done in 
1995 which showed very severe disc protrusion with a very 
severe spinal stenosis and an annular tear causing 
displacement of the nerve roots.

It was further noted that the veteran was seen by Dr. W. in 
the early part of 1998, at which time he was not in any acute 
distress, but did complain about pain in his lower back.  An 
electromyogram (EMG) done by Dr. W. reportedly indicated 
evidence of an L5 radiculopathy with fibrillations and 
positive sharp waves, however, proximal muscles were not 
tested so it was unclear whether this represented chronic 
nerve injury from the older back problem or whether this was 
something new.

On examination, the veteran complained of pain radiating down 
his legs on the left.  On neurological examination, he had 
3/5 strength in the left iliopsoas and left hamstring, and 
0/5 in the left quadriceps and left tibialis anticus.  He was 
only able to elicit minimal flickering of the toe on the 
left, although the veteran was able to walk with a limp which 
was described as severe.  It was noted that his calf on the 
left 20 centimeters (cm) below the knee was 34 cm in 
circumference, whereas it was 35 cm in circumference on the 
right side.  Straight leg raising caused pain in his back at 
essentially zero degrees on the left and at approximately 30 
degrees on the right.

Plantar reflexes showed no response on the left side.  Deep 
tendon reflexes were absent on the left side at the knee and 
ankle.  Sensory examination revealed no pin sensation on the 
left from the knee down to the foot.  This was not in a 
radicular pattern, but in more of a stocking glove pattern.  
Examination of the back revealed an old scar and spasm of the 
paraspinal muscles bilaterally with a great deal of 
tenderness.  At this time, the examiner indicated that the 
veteran showed rather significant weakness and sensory 
symptoms on the left side, however, it was somewhat difficult 
to reconcile this with the fact that he was able to walk, 
despite the fact that he appeared to have some problems.  
There was also some difficulty with the EMG's that were done 
in that the proximal muscles were not tested so it was hard 
to tell whether these were all chronic changes or whether 
there were some acute changes.

The examiner suggested that a repeat EMG be done to more 
fully test the muscles in his back and leg.  At present, the 
examiner had little suggestion as to medications which might 
be used as the veteran appeared to have been placed on most 
relaxants and pain medications.  It was indicated that 
perhaps the veteran could be referred to a pain clinic if no 
other regimen could be used.  It was further noted that 
repeat surgical procedures on the back might also be helpful, 
however the doctor did not believe there was data to 
currently support this.  The examiner concluded that the 
veteran might have developed a chronic irritative nerve 
lesion on the basis of the old disc that he had from the 
previous back problem.  He further commented that the use of 
anticonvulsant medications such as Neurontin or Tegretol 
might be of help in alleviating some of the discomfort if 
this was due to chronic nerve irritation.




Analysis

With respect to the issue of entitlement to an increased 
evaluation since September 26, 1997, the Board notes that the 
veteran is already in receipt of the highest rating for a 
lumbar spine disability absent ankylosis, pursuant to 
Diagnostic Code 5293.  While the Board has again considered 
assignment of a higher or separate rating for the veteran's 
DJD and neurological findings, or a higher rating based on 
pain, the Board finds that none of these considerations would 
afford any higher evaluation.  As was previously noted, a 40 
percent evaluation is the highest rating available for 
limitation of lumbar motion, and a separate rating for the 
veteran's DJD based on motion or for nerve damage based on 
neurological symptoms, would constitute pyramiding under 
38 C.F.R. § 4.14.  In addition, the Board finds that the 
veteran's low back pain since September 26, 1997 is 
anticipated and compensated within the parameters of 
Diagnostic Code 5293 and the 60 percent evaluation.  The 
Board further notes that no scar in the area of the lumbar 
spine has been found to be tender, painful, or to limit 
function of the part affected so as to justify a separate 
rating under 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805.  
The weight of the evidence during since September 26, 1997 is 
plainly against the assignment of a rating in excess of 60 
percent for the veteran's low back disability.

With respect to a higher rating based on 38 C.F.R. § 3.321, 
the Board once more finds that the 60 percent evaluation from 
September 1997 accounts for what is considered the average 
impairment of earning capacity for veterans with this type of 
disability.  While the veteran has recently been granted a 
total disability rating based on individual unemployability, 
it is noted that such a decision would have been made on the 
basis of all of the veteran's service-connected disabilities.  
In this regard, the Board notes that the veteran's left hip 
disability is also service connected and assigned a 20 
percent rating, and that there is recent medical evidence 
that the veteran's hip problems significantly contribute to 
restrict his activities.  Thus, it is apparent that the RO 
concluded that the veteran was rendered unemployable based on 
both his hip and back disabilities.  As for his back 
disability alone, however, the Board does not find that the 
current 60 percent evaluation is manifested by symptoms that 
are so unusual or exceptional, with such related factors as 
frequent hospitalization, as to prevent the use of the 
regular rating criteria.  38 C.F.R. § 3.321.  In sum, the 
regular schedular criteria are shown to provide adequate 
compensation for the veteran's low back disability since 
September 26, 1997, and a higher rating on an extraschedular 
basis since September 26, 1997 is not warranted.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a 20 percent evaluation from June 5, 1995 to 
November 15, 1995, and a 60 percent evaluation from November 
15, 1995 to January 10, 1996, for postoperative herniated 
disc of the lumbar spine with prior muscle strain of the 
lower back and DJD, is granted.

Entitlement to an evaluation in excess of 60 percent from 
January 10, 1996 to January 22, 1996, for postoperative 
herniated disc of the lumbar spine with prior muscle strain 
of the lower back and DJD, is denied.

Entitlement to an evaluation in excess of 10 percent from 
April 1, 1996 to May 28, 1997, for postoperative herniated 
disc of the lumbar spine with prior muscle strain of the 
lower back and DJD, is denied.

Entitlement to a 40 percent evaluation from May 28, 1997 to 
September 26, 1997, for postoperative herniated disc of the 
lumbar spine with prior muscle strain of the lower back and 
DJD, is granted.

Entitlement to an evaluation in excess of 60 percent from 
September 26, 1997, for postoperative herniated disc of the 
lumbar spine with prior muscle strain of the lower back and 
DJD, is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

